Citation Nr: 0011897	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of excision 
of a left groin sinus tract, consisting of a scar, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from October 1945 to January 
1947. 

By a July 1995 decision, the RO granted entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 (West 1991) 
for residuals of excision of a left groin sinus tract.  

The appeal arises from the November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, granting an increased 
rating to 10 percent disabling for residuals of excision of a 
left groin sinus tract.  The veteran appealed for a higher 
rating.

In the course of appeal, in December 1996, the veteran 
testified at a hearing before a hearing officer at the RO.  A 
transcript of the hearing is included in the claims folder. 

The Board notes that in multiple statements and in testimony 
at the December 1996 hearing at the RO, the veteran has 
contended that multiple disorders have resulted as residuals 
of excision of a left groin sinus tract, including a 
neuropsychiatric disorder, a sexual dysfunction, a 
neuromuscular disorder (with resulting multiple falls, 
reportedly resulting from multiple severed nerves in the 
anatomical region of scarring), a chronic pain disorder 
affecting areas beyond the anatomical area of scaring, 
psoriasis of both inner thighs and the groin area, and 
chronic illness with weakness and recurring fever (reportedly 
resulting from a sponge left in the groin at the operative 
site, that was not removed until the veteran was operated on 
in April 1991).  The Board considers these to be separate, 
informal claims for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The veteran's 
representative in an April 1997 submission argued that the 
increased rating claim now on appeal was inextricably 
intertwined with claims for entitlement to 38 U.S.C.A. § 1151 
benefits for neuropsychiatric disorders and sexual 
dysfunctions secondary to the scar residuals of excision of a 
left groin sinus tract.  It is the opinion of the Board that 
these are not inextricably intertwined issues.  If 
38 U.S.C.A. § 1151 benefits were to be granted for any of 
these disorders, they would be rated separately from left 
groin scarring.  They would not be rated as part and parcel 
of a left groin scar.  As such, consideration of the rating 
for the scar may go forward at this time.  These claims for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a neuropsychiatric 
disorder, a sexual dysfunction, a neuromuscular disorder, a 
chronic pain disorder affecting areas beyond the anatomical 
area of scaring, psoriasis of both inner thighs and the groin 
area, and chronic illness with weakness and recurring fever, 
are referred to the RO for appropriate action.


REMAND

A review of the record reveals a long history leading to the 
current claim.  In November 1975 the veteran, while heavily 
intoxicated, reportedly accidentally shot himself in the 
right ankle with a 12-gauge shotgun.  In November and 
December, 1975, he was hospitalized at a VA facility; the 
right ankle wound was debrided, and a split-thickness skin 
graft from the right thigh to the right ankle was performed.  
In January 1976 the veteran was found to have a 3-by-3.5 inch 
ulcer over the right lateral malleolus with exposed tendon.  
A free groin flap was taken from the left side and placed 
over the lateral malleolus on the right lower extremity with 
microvascular anastomosis between the superficial circumflex 
iliac artery and the flap to the terminal portion of the 
tibialis anterior artery.  The vein anastomosis was from a 
branch of the saphenous vein in the groin to the lesser 
saphenous vein in the ankle.  The veteran did well 
postoperatively.  Later in the 1970's the veteran underwent 
further VA procedures involving the right ankle, and VA 
hospitalizations including for a recurrent fever and 
suspected systemic infection.  In June 1976 at a VA facility, 
the veteran was treated with IV for cellulitis of the left 
groin at the donor site. In December 1976 also at a VA 
facility, he was treated again for a rash of the left groin, 
believed to be folliculitis or viral exanthem, with 
Erythromycin prescribed.  The veteran underwent VA 
hospitalization again in January 1977 for cellulitis of the 
left thigh, treated with IV Penicillin therapy.  

By an October 1976 RO rating decision, the veteran was 
granted a permanent and total disability rating for pension 
purposes on the basis of the gun shot wound to the right 
ankle which had never healed, and which precluded gainful 
employment.  

In April 1991 the veteran underwent VA hospitalization for a 
left groin sinus tract.  It was noted that in November 1990 
the veteran developed an abscess in the left groin which was 
excised and drained, but the sinus tract had persisted.  Upon 
April 1991 hospitalization, the sinus tract was excised, with 
removal of involved surrounding skin and subcutaneous tissues 
including adipose tissue.  The surrounding tissues, upon 
microscopic examination, were found to have acute and chronic 
inflammation.  

In multiple statements by the veteran, he has repeatedly 
contended that a sponge was left in his left groin region at 
the time of the January 1976 operation involving a left groin 
flap, that the sponge was found upon hospitalization in April 
1991, and that as a result of the sponge left in his body he 
had suffered severe medical debilitation.  However, the 
operative and pathology reports from the April 1991 operation 
reveal that not a sponge, but rather a free-floating piece of 
a Dacron graft (that had been used in the January 1976 
operation) was found in the thigh tissue and removed when the 
sinus tract was removed.  An April 1992 opinion from the VA 
Chief, Surgical Service, affirmed this conclusions.

At a December 1996 hearing before a hearing officer at the 
RO, the veteran testified that he had chronic pain in the 
left thigh all the time.  He testified that he had a problem 
with falling at times, associated with shooting pain to the 
knee.  He added that he had fallen approximately 10 times 
since 1991.  He testified that he had severe pain that 
sometimes lasted only five minutes and at other times lasted 
all day.  He testified that he had been taking pain 
medication since 1975.  He added, in effect, that the pain 
was completely disabling, so that all he did during most of 
his waking hours was lie in bed or watch television.  

At the most recent VA examination in October 1997, the 
examiner found the scar residuals of excision of a left groin 
sinus tract to consist of a 15-inch scar of the left groin 
which widened to two inches.  The scar was tender, adherent 
in the groin area for approximately three-and-a-half inches, 
of normal scar texture without ulcerations of skin breakdown, 
depressed in the center, white and slightly depigmented 
compared to the rest of the skin, and covered by clothing.  
There was some underlying tissue loss in a three-and-a-half 
inch area of the groin where the scar was adherent.  There 
was no inflammation, edema, or keloid formation.  In an 
addendum, the physician noted that he had reviewed the claims 
folder, and did not find any additional disorder to be 
attributable to the veteran's scar residuals of excision of a 
left groin sinus tract. 

The veteran's scar residuals of excision of a left groin 
sinus tract are currently rated under Diagnostic Code 7804, 
for superficial, tender, and painful scar.  Under that 
Diagnostic Code, where a superficial, tender, and painful 
scar is present, a 10 percent rating is assigned.  38 C.F.R. 
§ 4.118 (1999).  The veteran has already been assigned the 
maximum schedular rating under that Code, and claims 
entitlement to a higher rating for his scar residuals of 
excision of a left groin sinus tract.  Both by asserting that 
the he is entitled to more than the maximum schedular rating, 
and by asserting that his disability affects his 
employability, the veteran raises the issue of entitlement to 
an increased evaluation on an extraschedular basis.  The 
question of an extraschedular rating is a component of the 
veteran's claim for a higher rating. See Bagwell v. Brown, 9 
Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  In deciding 
appeals, the Board is charged with the duty to seek out all 
issues that are reasonably raised from a liberal reading of 
the record and to identify all potential theories of 
entitlement to a benefit including the possible applicability 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Extraschedular consideration is appropriate when a case 
appears to present an exceptional and unusual disability 
picture that renders impractical the application of the 
regular rating schedule standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Court established in Floyd v. Brown that the Board cannot 
consider an extraschedular rating in the first instance; but 
rather, the Court held that "the proper procedure for extra-
schedular consideration of a claim under 38 C.F.R. 
§ 3.321(b)(1) requires consideration in the first instance by 
the Under Secretary for Benefits (formerly the Chief Benefits 
Director) or the Director of the Compensation and Pension 
Service." Id. at 95.  The Board's consideration of an 
extraschedular evaluation does not appear to be 
discretionary.  The Court noted that "the Board is in fact 
obligated to consider the applicability of the extra- 
schedular rating regulation, but must then refer the matter 
for decision in the first instance by the appropriate VA 
officials." Id. at 96.

However, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet.App. 218 (1995).  
Accordingly, the RO must refer the claim to the Director, 
Compensation and Pension Service, only if there is such an 
exceptional or unusual disability picture as to warrant 
extraschedular consideration.

The governing norm in these exceptional 
cases is: A finding that the case 
presents such an exceptional or unusual 
disability picture with such related 
factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.

38 C.F.R. § 3.321(b)(1) (1999).  

In view of the fact that the case is being remanded, the 
Board notes that the veteran in August 1980 was in receipt of 
Social Security Administration (SSA) benefits.  The veteran's 
service records inform that he was born in October 1927, and 
accordingly was 52 years of age in August 1980.  As the 
veteran could not then have been receiving Social Security 
retirement benefits, the Board deems it likely that the 
veteran was as in August 1980 in receipt of SSA disability 
benefits or Supplemental Security Income (SSI).  Both awards 
are to some extent determined based on disability.  The Court 
has held that where a veteran is in receipt of Social 
Security disability benefits, the medical records underlying 
that award are relevant to issues such as the one on appeal 
here.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  As such, these medical 
records must be obtained for association with the claims 
folder.  




In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should obtain and associate 
with the claims folder any SSA 
determination(s) for the award of Social 
Security disability or SSI benefits, and 
medical records underlying such 
determination(s).

2.  The RO should consider whether the 
veteran's case warrants referral to the 
Undersecretary for Benefits or the 
Director, VA Compensation and Pension 
Service, for the assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(1999).  
If the case is referred, the decision of 
the Undersecretary or Director should be 
added to the claims folder.  If the case 
is not referred, an RO determination 
should be included within the claims 
folder providing reasons why the case was 
not referred to the Undersecretary or 
Director.

3.  If the issue of entitlement to an 
increased rating for a left groin sinus 
tract scar, on an extraschedular basis, 
is not resolved to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

